



EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (this "Agreement") is made and entered into
as of this 1st day of October 2005, by and between New Motion, Inc. a Delaware
corporation (the "Company") and Brian Singleton ("Executive").
 
1. Engagement and Duties.
 
1.1 Upon the terms and subject to the conditions set forth in this Agreement,
the Company hereby engages and employs Executive as Senior Vice President of
Operations. Executive hereby accepts such engagement and employment.
 
1.2 Executive will have access to certain confidential information and may,
during the course of his employment, develop certain information which will be
the property of the Company. Executive will be required to sign the Company's
"Proprietary Information and Assignment of Inventions Agreement" as a condition
of his employment under this Agreement.
 
1.3 Executive's duties and responsibilities shall be as follows: the efficient
running of the daily marketing campaigns as well as overall identification and
analysis of potential new business opportunities or technologies, subject to the
supervision, direction and control of the Board of Directors (the "Board") of
the Company. In addition, Executive's duties shall include those duties and
services for the Company and its affiliates as the Board shall from time to time
reasonably direct. Executive shall report directly to the Chief Executive
Officer of the Company.
 
1.4 Executive agrees to devote his primary business time, energies, skills,
efforts and attention to his duties hereunder, and will not, without the prior
written consent of the Company, which consent will not be unreasonably withheld,
render any material services to any other business concern. Executive will use
his best efforts and abilities faithfully and diligently to promote the
Company's business interests.
 
1.5 Except for routine travel incident to the business of the Company, Executive
shall perform his duties and obligations under this Agreement principally from
an office provided by the Company in Orange County, California, or such other
location in Orange County or Los Angeles County, as the Board may from time to
time determine.
 
2. Term of Employment. Executive's employment pursuant to this Agreement shall
commence on June 2nd, 2005 ("Start Date") and shall terminate on the earliest to
occur of the following:
 
(a) the close of business on the second anniversary of the Start Date;
 
(b) the death of Executive;
 
(c) delivery to Executive of written notice of termination by the Company if
Executive shall suffer a "permanent disability," which for purposes of this
Agreement shall mean a physical or mental disability which renders Executive, in
the reasonable judgment of the Board, unable to perform his duties and
obligations under this Agreement for 90 days in any 12-month period;



--------------------------------------------------------------------------------


 
(d) notice to Executive of termination by the Company for Cause. For purposes of
this Agreement, Cause means: (ii) any material breach of any of the terms of
this Agreement; (ii) any act or omission knowingly undertaken or omitted by
Executive with the intent of causing damage to the Company, its properties,
assets or business, goodwill, or its stockholders, officers, directors or
employees; (ii) commission of any material act of dishonesty, fraud,
misrepresentation, misappropriation, embezzlement, or other act of moral
turpitude; (iii) Executive's consistent failure to perform his normal duties or
any obligation under any provision of this Agreement, in either case, as
directed by the Chief Executive Officer and/or the Board; (iv) conviction of, or
pleading nolo contendere to (A) any crime or offense involving monies or other
property of the Company; (B) any felony offense; or (C) any crime of moral
turpitude; or (v) the chronic or habitual use or consumption of drugs or
alcoholic beverages; or
 
(e) notice to Executive of termination by the Company "without cause."
 
After the expiration of the Employment term under Section 2(a), if Executive
continues to be employed by the Company, such employment shall be terminable "at
will" by either the Company or Executive and the terms and conditions of this
Agreement shall continue to apply; provided, however, that if the Company
terminates Executive's "at will" employment without Cause, then the severance
amount set forth in Section 3.1 payable to Executive as a result of such
termination shall be equal to one month's pay at Executive's then-current base
salary and such amount shall be paid in a lump sum within 20 calendar days of
the date of Executive's termination.
 
In the event Executive is terminated for Cause pursuant to section 2(d), the
Executive shall only receive his base salary though the termination date and
shall not be entitled to any additional compensation, including salary, bonus or
commissions.
 
3. Compensation; Executive Benefit Plans.
 
3.1 Base Salary. Commencing on the Start Date, the Company shall pay Executive
an annual base salary of $96,000. Executive's annual base salary will be
increased to $120,000 on the first anniversary of the Start Date. Executive's
base salary shall be payable in installments throughout the year in the same
manner and at the same times the Company pays base salaries to other executives
of the Company. In the event that Executive's employment is terminated pursuant
to Section 2(e), above (i.e., without cause), the Company shall continue to pay
Executive's then-current base salary and the Bonus described in Section 3.2
below as severance pay for the balance of the initial term hereof, and Executive
shall retain only those Options described in Section 3.3, below, that have
vested prior to the effective date of such termination.
 
3.2 Bonus. Executive will also be eligible to receive a bonus, capped at
$120,000 per year (the "Bonus") at the times and in the amounts set forth below:
 
The Bonus will be paid in cash pursuant to the schedule below and will accrue on
each monthly anniversary of the Start Date for a period of twenty four months
(the "Bonus Period"). At the end of each calendar month following the Start
Date, Executive shall accrue a bonus of 1% of the Company's then completed
month's net profits, as determined in accordance with generally accepted
accounting principals ("GAAP"). The accrued bonus for each monthly period shall
be payable under this paragraph within 30 days after the end of each calendar
quarter in the Bonus Period and upon completion of the un-audited interim
financial statements of the Company (or its successor) for each such calendar
quarter for which a Bonus is payable hereunder (the "Bonus Payment Date"). The
Bonus for any month in the Bonus Period which is less than a full month, shall
be prorated for the applicable month. All bonus calculations shall be made by
the Company, whose determination shall be final and binding on Executive and the
Company absent manifest error.
 
2

--------------------------------------------------------------------------------


 
In the event of an adjustment to the financial statements used above, occasioned
by results of the actual year end audit, the Executive and the Company shall
make an adjusting payment (in cash, or stock if the stock election has been
made) to one another, as necessary, to reflect any change to the financial
information used to calculate the bonus payable hereunder.
 
 3.3 Stock Options. Subject to approval by the Company's Board of Directors, you
will be granted an option to purchase up to 75,000 shares of the Company's
Common Stock (the "Options") at an exercise valued at the fair market value of
the stock as of the Value Determination Date (defined below). For purposes
hereof, if the Company is a private company, the fair market value of the stock
as of the last day in the applicable quarterly period (the "Value Determination
Date") shall be determined in good faith by the Board of Directors of the
Company. If the Company is public at that time, the fair market value of the
stock on the Value Determination Date shall be the average closing price of the
stock on the market on which it is then being traded for the 20 trading days
immediately preceding the Value Determination Date. The Options will be governed
by and granted pursuant to a separate Stock Option Agreement. The Options will
be subject to vesting so long as you continue to be employed by the Company,
according to the following schedule set forth in the Stock Option Agreement.
 
 3.4 Vacation. You will receive two weeks paid vacation, one week will vest
immediately upon the Start Date and you shall accrue the other week. During the
second year of your employment, you will receive three weeks paid vacation,
which shall begin to accrue as of the first day of your second year of
employment. All vacation shall be paid and earned in accordance with the
Company's vacation policy.
 
 3.5 Other Benefits. During the term of his employment hereunder, Executive
shall be eligible to participate in all operative employee benefit and welfare
plans of the Company then in effect from time to time and in respect of which
all executives of the Company generally are entitled to participate ("Company
Executive Benefit Plans"), including, to the extent then in effect, auto
allowances, group life, medical, disability and other insurance plans, all on
the same basis applicable to employees of the Company whose level of management
and authority is comparable to that of Executive.
 
 3.6 The Company reserves the right to modify, suspend, or discontinue any and
all of the above-mentioned plans, practices, policies and programs at any time
as long as such action is taken generally with respect to other similarly
situated executives of the Company.
 
 3.7 The Company may deduct from any compensation payable to Executive the
minimum amounts sufficient to cover applicable federal, state and/or local
income tax withholding, old-age and survivors' and other social security
payments, state disability and other ninsurance premiums and payments. This
shall also apply to bonus payments where Executive elects to receive stock
instead of cash, except that Executive shall provide the funds necessary for the
Company to comply with its withholding obligations. This may be accomplished
either by depositing such funds with the Company or the Company is authorized to
offset the amounts required for withholding from Executive's Base Salary.
 
3

--------------------------------------------------------------------------------


 
4. Expenses.
 4.1 Generally. Executive shall be entitled to reimbursement from the Company
for the reasonable costs and expenses which he incurs in connection with the
performance of his duties and obligations under this Agreement in a manner
consistent with the Company's practices and policies as adopted or approved from
time to time by the Board for executive officers generally.
 
 4.2 Travel. All travel requests must be approved in advance by the Chief
Executive Officer. The Company will reimburse Executive for expenses reasonably
incurred by him for business travel, including transportation, lodging and
reasonable entertainment expenses, pursuant to the Company's Travel Policy.
 
 4.3 Vehicle. The Company will reimburse Executive for automobile expenses for
one vehicle, including lease or finance payments, gasoline, insurance,
maintenance, repairs and all other reasonable costs associated with the vehicle,
up to a maximum reimbursement of $500 per month.
 
 4.4 Mobile Telephone/PDA. The Company will reimburse Executive for the monthly
fees associated with a mobile telephone and Blackberry service, up to a maximum
of $300 per month.
 
5. Dispute Resolution.
 
 5.1 Agreement to Arbitrate. Executive and the Company agree to arbitrate before
a neutral arbitrator any and all disputes or claims arising from or relating to
Executive's recruitment to or employment with the Company, or the termination of
that employment, including claims against any current or former agent or
employee of the Company, whether the disputes or claims arise in tort, contract,
or pursuant to a statute, regulation, or ordinance now in existence or which may
in the future be enacted or recognized, including, but not limited to, the
following claims:
 

 
·
claims for fraud, promissory estoppel, fraudulent inducement of contract or
breach of contract or contractual obligation, whether such alleged contract or
obligation be oral, written, or express or implied by fact or law;

 

 
·
claims for wrongful termination of employment, violation of public policy and
constructive discharge, infliction of emotional distress, misrepresentation,
interference with contract or prospective economic advantage, defamation, unfair
business practices, and any other tort or tort-like causes of action relating to
or arising from the employment relationship or the formation or termination
thereof;

 
4

--------------------------------------------------------------------------------


 

 
·
claims of discrimination, harassment, or retaliation under any and all federal,
state, or municipal statutes, regulations, or ordinances that prohibit
discrimination, harassment, or retaliation in employment, as well as claims for
violation of any other federal, state, or municipal statute, regulation, or
ordinance, except as set forth herein; and

 

 
·
claims for non-payment or incorrect payment of wages, commissions, bonuses,
severance, employee fringe benefits, stock options and the like, whether such
claims be pursuant to alleged express or implied contract or obligation, equity,
the California Labor Code, the Fair Labor Standards Act, the Employee Retirement
Income Securities Act, and any other federal, state, or municipal laws
concerning wages, compensation or employee benefits.

 
 5.2 Claims Excluded from Arbitration. The Company and Executive understand and
agree that arbitration of the disputes and claims covered by this Agreement
shall be the sole and exclusive mechanism for resolving any and all existing and
future disputes or claims arising out of Executive's recruitment to or
employment with the Company or the termination thereof. The Company and
Executive further understand and agree that the following disputes and claims
are not covered by this Agreement and shall therefore be resolved as permitted
or required by the law then in effect:
 

 
·
claims for workers' compensation benefits, unemployment insurance, or state or
federal disability insurance;

 

 
·
claims for injunctive and/or other equitable relief; and

 

 
·
any other dispute or claim that has been expressly excluded from arbitration by
law.

 
Also, nothing in this section should be interpreted as restricting or
prohibiting Executive from filing a charge or complaint with a federal, state,
or local administrative agency charged with investigating and/or prosecuting
complaints under any applicable federal, state or municipal law or regulation.
Any dispute or claim that is not resolved through the federal, state, or local
agency must be submitted to arbitration in accordance with this section.
 
 5.3 Waiver of Court or Jury Trial. Executive and the Company understand and
agree that the arbitration of disputes and claims under this section shall be
instead of a trial before a court or jury or a hearing before a government
agency. Executive and the Company understand and agree that, by signing this
Agreement, Executive and the Company are expressly waiving any and all rights to
a trial before a court or jury or before a government agency regarding any
disputes and claims which we now have or which we may in the future have that
are subject to arbitration under this section.
 
 5.4 Arbitration Procedures. The arbitrator shall issue a written award that
sets forth the essential findings and conclusions on which the award is based.
The arbitrator shall have the authority to award any relief authorized by law in
connection with the asserted claims or disputes. The arbitrator's award shall be
final and binding on both the Company and Executive and it shall provide the
exclusive remedy(ies) for resolving any and all disputes and claims subject to
arbitration under this section. The arbitrator's award shall be subject to
correction, confirmation, or vacation, as provided by California Code of Civil
Procedure Section 1285.8 et seq and any applicable California case law setting
forth the standard of judicial review of arbitration awards.
 
5

--------------------------------------------------------------------------------


 
The arbitration shall be conducted in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association;
provided, however, that the Arbitrator shall allow the discovery authorized by
California Code of Civil Procedure section 1283.05 or any other discovery
required by California law. Also, to the extent that any of the National Rules
for the Resolution of Employment Disputes or anything in this Agreement
conflicts with any arbitration procedures required by California law, the
arbitration procedures required by California law shall govern.
 
 5.5 Place of Arbitration. The arbitration shall take place in Orange County,
California, or, at the Executive's option, the county in which the Executive
resides at the time the arbitrable dispute(s) or claim(s) arose, or in any
county in which venue would have been proper if Executive were free to bring the
dispute(s) or claim(s) in court.
 
 5.6 Governing Law. This Agreement and its validity, construction and
performance shall be governed by the laws of the State of California, without
reference to rules relating to conflicts of law. Any dispute(s) and claim(s) to
be arbitrated under this section shall be governed by the laws of the State of
California, without reference to rules relating to conflicts of law.
 
 5.7 Costs of Arbitration. The Company will bear the arbitrator's fee and any
other type of expense or cost that the employee would not be required to bear if
he or she were free to bring the dispute(s) or claim(s) in court as well as any
other expense or cost that is unique to arbitration. The Company and Executive
shall each bear their own attorneys' fees incurred in connection with the
arbitration, and the arbitrator will not have authority to award attorneys' fees
unless a statute or contract at issue in the dispute authorizes the award of
attorneys' fees to the prevailing party, in which case the arbitrator shall have
the authority to make an award of attorneys' fees as required or permitted by
applicable law. If there is a dispute as to whether the Company or Executive is
the prevailing party in the arbitration, the arbitrator will decide this issue.
 
 5.8 Knowing Waiver. Executive has been advised to consult with an attorney of
his our own choosing before signing this Agreement, and has had an opportunity
to do so. Executive agrees that he has read this section carefully and
understands that by signing this Agreement, he is waiving all rights to a trial
or hearing before a court or jury of any and all disputes and claims regarding
Executive's employment with the Company or the recruitment to or termination
thereof (except as otherwise stated herein).
 
6. Miscellaneous.
 
6

--------------------------------------------------------------------------------


 
6.1 Notices. All notices, requests and other communications (collectively,
"Notices") given pursuant to this Agreement shall be in writing, and shall be
delivered by personal service or by United States first class, registered or
certified mail (return receipt requested), postage prepaid, addressed to the
party at the address set forth below:


If to Company:
 
New Motion, Inc
42 Corporate Park Suite 250
Irvine CA 92606
949-777-3700 (phone)
949-777-3707 (phone)
Attention Board of Directors & Legal
     
If to Executive: 
  Brian Singleton
1202 Hazel Place, Orange CA



Any Notice shall be deemed duly given when received by the addressee thereof,
provided that any Notice sent by registered or certified mail shall be deemed to
have been duly given three days from date of deposit in the United States mails,
unless sooner received. Either party may from time to time change its address
for further Notices hereunder by giving notice to the other party in the manner
prescribed in this section.
 
 6.2 Entire Agreement. This Agreement contains the sole and entire Agreement and
understanding of the parties with respect to the entire subject matter of this
Agreement, and any and all prior discussions, negotiations, commitments and
understandings, whether oral or otherwise, related to the subject matter of this
Agreement are hereby merged herein. No representations, oral or otherwise,
express or implied, other than those contained in this Agreement have been
relied upon by any party to this Agreement.
 
 6.3 Severability. The Company and Executive believe the covenants contained in
this Agreement are reasonable and fair in all respects, and are necessary to
protect the interests of the Company and Executive. However, in case any one or
more of the provisions or parts of a provision contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or part of a provision of this Agreement or
any other jurisdiction, but this Agreement shall be reformed and construed in
any such jurisdiction as if such invalid, illegal or unenforceable provision or
part of a provision had never been contained herein and such provision or part
shall be reformed so that it would be valid, legal and enforceable to the
maximum extent permitted in such jurisdiction.
 
 6.4 Neutral Interpretation. This Agreement constitutes the product of the
negotiation of the parties hereto and the enforcement hereof shall be
interpreted in a neutral manner, and not more strongly for or against either
party based upon the source of the draftsmanship hereof.
 
7

--------------------------------------------------------------------------------


 
 6.5 Captions. The various captions of this Agreement are for reference only and
shall not be considered or referred to in resolving questions of interpretation
of this Agreement.
 
 6.6 Indemnification. The Company shall provide indemnification for its
directors and officers (which shall include Executive) to the maximum extent
allowed by the Company's Articles of Incorporation, by-laws or Section 145 of
the Delaware General Corporation Law.
 
 6.7 Business Day. If the last day permissible for delivery of any Notice under
any provision of this Agreement, or for the performance of any obligation under
this Agreement, shall be other than a business day, such last day for such
Notice or performance shall be extended to the next following business day
(provided, however, under no circumstances shall this provision be construed to
extend the date of termination of this Agreement).
 
 6.8 Miscellaneous This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. The section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. This Agreement embodies the entire
Agreement and understanding of the parties hereto in respect of the subject
matter contained herein and may not be modified orally, but only by a writing
subscribed by the party charged therewith. There are no restrictions, promises,
representations, warranties, covenants or undertakings, other than those
expressly set forth or referred to herein. This Agreement supersedes all prior
Agreements and understandings (whether oral or written) between the parties with
respect to such subject matter.
 
In witness whereof, the parties have executed this Agreement as of the date
first set forth above.
 

  Company:  Executive:         New Motion, Inc.         By: /s/ Scott Walker
/s/ Brian Singleton
 
Scott Walker, Chief Executive Officer
Brian Singleton

 
8

--------------------------------------------------------------------------------

